Order entered May 27, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01386-CR

                          SHEYENNE NICOLE LILES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-71006-Q

                                           ORDER
       The Court REINSTATES the appeal.

       On May 21, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. We have received appellant’s brief, together with an extension motion.

Therefore, in the interest of expediting the appeal, we VACATE the May 21, 2015 order

requiring findings.

       We note that appellant was convicted of compelling prostitution of an individual under

eighteen years of age, an offense that is reportable under the Sex Offender Registration Program.

See TEX. CODE OF CRIM. P. ANN. art. 62.001(5)(B) (West Supp. 2014). Nevertheless, appellant’s

brief contains the complete name of the complaining witness rather than her initials.

Accordingly, we DENY the extension motion as moot.
       We STRIKE the appellant’s brief tendered on May 24, 2015 and ORDER counsel to

file, by JUNE 1, 2015, an amended brief that is redacted to contain only the initials of the

complaining witness.

       We DIRECT the Clerk to send copies of this order to Valencia Bush and to the Dallas

County District Attorney’s Office.



                                                 /s/    ADA BROWN
                                                        JUSTICE